DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Official Action considers the response filed 8/21/2022. Any rejections made in the previous Official Action and not repeated herein. The amendments filed 8/21/2022 are sufficient to overcome the rejections of record. A new rejection is set forth below in response to and required by the amendments filed 8/21/2022.

Election/Restrictions

Applicant’s election without traverse of Group 1+ in the reply filed on 2/3/2022 is acknowledged. Applicant did not indicate what sequence is to be examined. The first recited invention directed to SEQ ID NO:1 is examined herein. The examiner has extended the examination to include siRNA compounds corresponding to SEQ ID NO:1 since the prior art search revealed prior art on SEQ ID NO:1 including siRNAs and antisense compounds.
SEQ ID NO:41 is also included in this examination as it corresponds with the instant SEQ ID NO:1

Claims 65-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50-52 and 54-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maquat et al (US20130317087) in view of Tuschl et al (US20040259247).
Maquat et al have taught the use of antisense and siRNA compounds for the inhibition of Staufin-1 expression. Included in the reference is SEQ ID NO:84 which corresponds to the instantly recited SEQ ID NOs:1. It has been taught dosages within or overlapping the ranges recited in the claims. It has been taught the use of vectors including viral vector and liposomes as well as numerous other vectors. It has been taught pharmaceutical carriers of the instant invention. It has been taught the use of combination/supplemental therapies. It is noted that while the prior art discloses inhibition of 30%. While the entire reference is relied on and relevant applicant is directed to paragraphs 32, 44, 55, 56, 58, 61, 67, 68, 76-83, 88, 121, 122, 129, 141, 142, 144, 154-167, 198, 199, and 233, for example.
Maquat et al have not specifically disclosed wherein the Staufen-regulating agent comprises a nucleotide sequence that is at least 80% homologous to and having the same number of nucleotides as SEQ ID NO:1. The sequence disclosed in Maquat et al is 21 nucleotides and the instant SEQ ID NO:1 is 20 nucleotides in length. 
Tuschl et al have taught siRNA compounds where it has been taught in at least Figures 13 and 14 and claims 1, 2, 4 and 5 that the length of an antisense oligonucleotide, including the length of 3’overhangs can be varied with an expectation of a functional siRNA. One in the art would have known that the overhang length as well as over all length of an siRNA can be modified where the function of the siRNA is still present. The variations in length would have been a design choice in making optimized siRNA compounds.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)s 50-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maquat et al (US20130317087).
Maquat et al have disclosed the use of antisense and siRNA compounds for the inhibition of Staufin-1 expression. Included in the disclosure is SEQ ID NO:84 which corresponds to the instantly recited SEQ ID NO:41. SEQ ID NO:41 and 84 are both 21 nucleotides long and SEQ ID NO:84 is at least 90% homologous to SEQ ID NO:41 (the only different being TT overhangs for SEQ ID NO:84). It has been disclosed dosages within or overlapping the ranges recited in the claims. It has been disclosed the use of vectors including viral vector and liposomes as well as numerous other vectors. It has been taught pharmaceutical carriers of the instant invention. It has been disclosed the use of combination/supplemental therapies. It is noted that while the prior art discloses inhibition of 30% it is also the position of the examiner that the 30% inhibition of the invention is related to the capacity of the agent and further it is noted that since the SEQ ID NO:84 of the prior art meet all of the limitations of claim 53, on in the art would know that it would have the capacity to inhibit at 30% under the conditions intended for treating a disease, for example. While the entire reference is relied on and relevant applicant is directed to paragraphs 32, 44, 55, 56, 58, 61, 67, 68, 76-83, 88, 121, 122, 129, 141, 142, 144, 154-167, 198, 199, and 233, for example.

It is noted that pending application 16/467,945, naming the same inventors as the instant application, claims similar subject matter as the instant invention. The claims of 16/467,945 are drawn to methods of use where such methods have been restricted and withdrawn from examination of the instant invention. Any rejoinder in the application could result in a double patenting rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635